 1    Daniel B. Olmos (CA SBN 235319)
      NOLAN BARTON & OLMOS LLP
 2    600 University Avenue
      Palo Alto, CA 94301
 3    Tel. (650) 326-2980
      Fax (650) 326-9704
 4

 5    Counsel for Defendant
      Salvador Jesus Ramirez
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                          SACRAMENTO DIVISION
 9

10

11   UNITED STATES,                                        Case No.: CR 19-0002 JAM

12                          Plaintiff,
                                                         STIPULATION AND ORDER TO
13          vs.                                          CONTINUE STATUS HEARING

14   SALVADOR JESUS RAMIREZ, and
     SUSAN DANE COSTORIO CASILLAS,
15
                            Defendants.
16

17
            IT IS HEREBY STIPULATED AND AGREED between the Government, through Assistant
18
     United States Attorney Heiko Coppola, and Defendants Salvador Jesus Ramirez and Susan Dane
19

20   Costorio Casillas, through their undersigned counsel, that the status hearing in this matter be

21   continued from March 17, 2020, to June 30, 2020, to permit the Government time to provide

22   additional discovery to the defense, and to give the defense time to review it. Further, there is new
23
     counsel for the Government in this matter.
24
            The parties further agree and request that the Court order, for the purpose of computing time
25
     under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which the trial of this case must
26
     commence, that the time period between March 17, 2020, to and including the June 30, 2020, status
27

28
 1   hearing, be excluded pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow
 2
     defense counsel reasonable time to prepare their clients’ defense.
 3
            For the foregoing reasons, the parties stipulate to continue the status conference to June 30,
 4
     2020, at 9:15 a.m.
 5

 6   IT IS SO STIPULATED:
 7

 8

 9    Dated: March 12, 2020                            /S/ Michael E. Hansen
                                                    Michael E. Hansen
10                                                  Attorney for Defendant Susan Dane Costorio
                                                    Casillas
11

12
                                                    NOLAN BARTON & OLMOS LLP
13    Dated: March 12, 2020
14
                                                       /S/ Daniel B. Olmos
15
                                                    Daniel B. Olmos
16                                                  Attorney for Defendant Salvador Jesus Ramirez

17

18    Dated: March 12, 2020                         MCGREGOR W. SCOTT
19
                                                    United States Attorney
20
                                                    By: /S/ Heiko Coppola
21                                                  Heiko Coppola
                                                    Assistant United States Attorney
22

23

24

25

26

27

28
 1

 2

 3                                  UNITED STATES DISTRICT COURT
 4                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 5                                        SACRAMENTO DIVISION
 6

 7
     UNITED STATES,                                      Case No.: CR 19-0002 JAM
 8
                            Plaintiff,
 9                                                       ORDER TO CONTINUE STATUS
                    v.                                   HEARING
10

11
     SALVADOR JESUS RAMIREZ, and
12   SUSAN DANE COSTORIO CASILLAS,

13                          Defendants.

14
            GOOD CAUSE HAVING BEEN SHOWN, and pursuant to stipulation by the parties, it is
15

16   hereby ordered that the status hearing for Defendants Salvador Jesus Ramirez and Susan Dane

17   Costorio Casillas be continued to June 30, 2020, at 9:15 a.m. It is further ordered that, for the

18   purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., the time period
19   between March 17, 2020, to and including the June 30, 2020, status hearing be excluded pursuant to
20
     18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4.
21

22
     Dated: 3/13/2020                              /s/ John A. Mendez____________
23                                                 The Hon. John A. Mendez
                                                   United States District Court Judge
24

25

26

27

28
